Cite as 28 I&N Dec. 424 (A.G. 2021)

Interim Decision #4033

Matter of B-Z-R-, Respondent
Decided by Attorney General December 9, 2021
U.S. Department of Justice
Office of the Attorney General

BEFORE THE ATTORNEY GENERAL
Pursuant to 8 C.F.R. § 1003.1(h)(1)(i), I direct the Board of Immigration
Appeals (“Board”) to refer this case to me for review of its decision. The
Board’s decision in this matter is automatically stayed pending my review.
See Matter of Haddam, A.G. Order No. 2380-2001 (Jan. 19, 2001). To assist
me in my review, I invite the parties to these proceedings and interested amici
to submit briefs on: Whether mental health may be considered when
determining whether an individual was convicted of a “particularly serious
crime” within the meaning of 8 U.S.C. §§ 1158(b)(2)(A)(ii) and
1231(b)(3)(B)(ii). See Matter of G-G-S-, 26 I&N Dec. 339 (BIA 2014)
(holding that “a person’s mental health is not a factor to be considered in a
particularly serious crime analysis and that adjudicators are constrained by
how mental health issues were addressed as part of the criminal
proceedings”).
The parties’ briefs shall not exceed 6,000 words and shall be filed on or
before January 10, 2022. Interested amici may submit briefs not exceeding
4,500 words on or before January 17, 2022. The parties may submit reply
briefs not exceeding 3,000 words on or before January 24, 2022. All filings
shall be accompanied by proof of service and shall be submitted
electronically to AGCertification@usdoj.gov, and in triplicate to:
United States Department of Justice
Office of the Attorney General, Room 5114
950 Pennsylvania Avenue, NW
Washington, DC 20530
All briefs must be both submitted electronically and postmarked on or
before the pertinent deadlines. Requests for extensions are disfavored.

424

